Citation Nr: 1735625	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-39 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing is of record.  

In February 2017, the Board remanded this case for further development.  


FINDING OF FACT

Audiological evaluations performed during the appeal period reveal no worse than Level II hearing impairment in the Veteran's right ear and no worse than Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for his hearing loss, noting that he has problems hearing when people talk to him, that he hears the wrong thing, that his wife has to repeat herself when talking to him, he has to turn up the volume on the TV, and that he has trouble hearing when there are many people talking.  See October 2016 Board Hearing Transcript.

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from October 2, 2009, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R.
§ 4.85.
The November 2009 VA audiological examination report revealed puretone thresholds, in decibels, as follows: 

Hertz
1,000
2,000
3,000
4,000
Right Ear
10
20
50
65
Left Ear
15
20
60
60

Maryland CNC speech discrimination was 94 percent in the right ear, with an average loss of 34 decibels, and 94 percent speech discrimination in the left ear with an average loss of 39 decibels.  This correlates to than Level I hearing impairment in both ears, which warrants a 0 percent disability rating.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  

The April 2017 VA audiological examination report revealed puretone thresholds, in decibels, as follows:: 

Hertz
1,000
2,000
3,000
4,000
Right Ear
15
25
55
70
Left Ear
20
35
65
70

Maryland CNC speech discrimination was 90 percent in the right ear, with an average loss of 41 decibels, and 92 percent speech discrimination in the left ear with an average loss of 48 decibels.  This correlates to than Level II in the right ear and Level I in the left ear, which also warrants a 0 percent disability rating.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  

The only other report of audiological testing is a private January 2010 audiogram, in which it is unclear whether speech discrimination testing was performed by the Maryland CNC test.  Clarification was sought in this regard and not received.  However, this lack of clarification is not prejudicial to the Veteran, as even if the Maryland CNC was employed, a compensable rating would not be warranted, as the findings from that report equate to Level I hearing in the right ear and Level II in the left ear.  Thus, a further remand for clarification would serve no purpose here. 
A pattern of exceptional hearing loss has not been demonstrated, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 or 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during any examination.  38 C.F.R. § 4.86.  

The functional impact of the Veteran's hearing loss has been documented during both VA examinations, and has been described as poor social interactions and difficulty hearing and understanding speech, particularly with background noise.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, including his difficulties conversing and watching television.  However, as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. at 349.

As such, a compensable rating for bilateral ear hearing loss is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


